DETAILED ACTION

Election/Restrictions
	In view of the examiner’s amendment herein to incorporate the allowable combination of features into each of the withdrawn claims, the restriction requirement dated 25 June 2020 is withdrawn and claims 6-14 are rejoined to issue with claims 1-4.

Response to Arguments
	Applicant’s remarks and amendments with respect to the new matter and indefiniteness rejections under 35 U.S.C. 112(a) and 112(b) have been fully considered.  The rejections are withdrawn in view of the amendments.
	Applicant’s remarks and amendments with respect to claims 1-4 and the prior art combination of Govari and Cox et al. ‘533 have been fully considered and are persuasive.  The rejection is withdrawn in view of the amendments and the claims as agreed to in the examiner’s amendment stand allowed for the reasons noted herein.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Wendy Demoracski, on 05 August 2021  The amendment incorporates the on of features of claim 1 into independent claim 14 for rejoinder and resolves minor informalities, such as antecedent basis issues and the use of “and/or”). 

The application is amended as follows:
	In claim 11, replace “the data processor” in the last two lines with “the data pre-processing circuitry” which has antecedent basis in claim 1, of which claim 6, which is linked in dependency to claim 11, incorporates by shorthand reference.

 	Replace the last two lines of claim 12 with the following: 
of the different signal components related to the plurality of field emitting elements is linked to how the field generator is controlled.

	In claim 14, replace item a) as follows: 
generating an electromagnetic field with a field generator;

	In claim 14, replace the last two lines of item b) as follows: 
to a wireless readout device including a data processor and provided as a detachable dongle that is at least temporarily attached to the medical device;

	In claim 14, replace item e) as follows: 
determining at least one of a spatial position anda spatial orientation of the predetermined point of the medical device; and

	In claim 14, replace lines 15-18 with the following:
an identification of different signal components induced by different field emitting elements of the field generator; 
an extraction of signal components ; and
a calculation that at least partly provides triangulation of a location of the medical device based on the extracted signal components.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The newly cited reference to Cox et al. (US 2018/0279996) is relevant to the claimed method and systems but does not teach or fairly well suggest the combination of elements claimed either alone or when considered with other prior art teachings.  Cox et al. ‘996 teach a detachable dongle 48 as shown in Fig. 4 which constitutes a wireless readout device in the form of a Bluetooth device, for example, as in [0070].  The dongle is not equipped with a data input configured to receive raw signals from an electromagnetic sensor associated with a medical device (as relevant to independent claim 1), nor does it include data processing circuitry (or a data processor) which is configured to at least partly pre-process the raw signals by (1) identifying different signal components induced by a plurality of different field emitting elements of an electromagnetic field generator or (2) extracting signal components corresponding to the plurality of different field emitting elements of the EM field generator (applicable to independent claims 1 and 14).  The features distinguish from the art in combination with each of the other features recited in independent claims 1 and 14.
Additionally, while the tracking system and methods of Cox ‘996 triangulate the location of the medical device equipped with tracking element(s) 44/64, as in at least [0067], this is not accomplished by the wireless readout device or its associated circuitry/data processor and is 
Considering the collective prior art teachings, arriving at the claimed invention would require ingenuity on the part of the skilled artisan and therefore would not be obvious to those skilled absent the teachings of applicant’s own specification.  The claims comply with all statutory and regulatory requirements and stand allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793